Title: To Benjamin Franklin from Gaetano Filangieri: Résumé, 27 October 1783
From: Filangieri, Gaetano
To: Franklin, Benjamin


          ⟨La Cava, October 27, 1783, in Italian: I wish to thank you for the honor you do me in sending the code of the American Constitutions, a worthy product of the country, the times, the circumstances, and its authors. I would like to express my respect and admiration by sending you the fourth volume of my Works, which includes the second part of the Criminal Law. In it, I considered all the legislations of all peoples and of all times. I adopted what seemed reasonable and rejected, without partiality, what seemed useless or pernicious. My procedural approach required a new system which I propose under the Penal Code. I hope this work will meet with your approval, which would be the highest recognition for me.⟩
        